Citation Nr: 0607453	
Decision Date: 03/15/06    Archive Date: 03/29/06	

DOCKET NO.  05-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Wade R.  Bosley, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Cleveland, Ohio, that assigned a temporary total rating 
based on hospitalization for service-connected disability, 
effective August 2, 2004, and reestablished the prehospital 
rating of 50 percent, effective September 1, 2004.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained and the duties to 
notify and assist the veteran have been satisfied.

2.  Manifestations of the veteran's PTSD include difficulty 
concentrating, generalized anxiety with several panic attacks 
a week, memory loss, flashbacks and intrusive thoughts, 
insomnia, feelings of anger and sorrow with crying spells, 
social isolation, and severe depression.  

3.  The impairment attributable to the service-connected PTSD 
is reasonably productive of total social and occupational 
impairment. 


CONCLUSION OF LAW

The criteria for a schedular disability rating of 100 percent 
for PTSD have reasonably been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2005)

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, the VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

In light of the decision made below, the Board finds that 
further discussion of the VCAA and its implementing 
regulations is not necessary.  The Board notes that the 
veteran was accorded a hearing before a decision review 
officer at the Cleveland RO in February 2005.  A transcript 
of the hearing proceedings is of record and has been reviewed 
by the undersigned.  Further, the claims folder contains 
reports of treatment of the veteran for his PTSD 
symptomatology in the past several years and these records 
have been obtained and associated with the claims folder.  
Also, in the May 2005 statement of the case, the veteran was 
apprised of the regulations pertaining to the duty to assist 
and of the criteria for higher schedular ratings than the 50 
percent that was in effect.  In sum, the Board finds that VA 
has fulfilled its duty to assist and notify the veteran in 
this case.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where there is an approximate 
balance of positive and negative evidence regarding any 
issued material to a determination of the matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 50 percent or higher are as 
follows:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is authorized when the 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most area such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure or 
irrelevant speech; panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as provoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or worklike setting); 
and an inability to establish or maintain effective 
relationships.

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total occupational and social 
impairment, due to such symptoms as:  gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, on occupation, or own 
name.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266 
(citing the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV), at 32).

A score of 31 to 40 is warranted when there is "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work...)."

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

Analysis

In determining whether the veteran meets the criteria for a 
rating in excess of 50 percent, the Board must consider 
whether he has deficiencies in most of the following areas:  
Work, school, relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

After a review of the pertinent evidence of record, the Board 
finds that the veteran has significant impairment in the 
aforementioned areas and the Board concludes that a 
disability rating of 100 percent for the veteran's PTSD is 
reasonably in order.  The medical evidence of record includes 
the report of a discharge summary pertaining to 
hospitalization of the veteran at the VA Medical Center in 
Battle Creek, Michigan, from April to May 2004.  Complaints 
included depression, crying spells, night sweats, increased 
anxiety, difficulty controlling anger, and intrusive 
thoughts.  While mental status examination during 
hospitalization was essentially unremarkable, he was given a 
GAF score of 40/42.  His discharge diagnosis was PTSD.

The veteran was again hospitalized by VA for most of August 
2004.  He expressed essentially the same complaints as those 
at the time of the aforementioned April 2004 examination.  
Mental status examination during hospitalization revealed 
that he was alert and oriented with grossly intact memory.  
Speech was clear and coherent.  Attention and concentration, 
as well his judgment, were good.  However, mood was low and 
affect was sad.  He attended group and individual therapy 
sessions and discussed strategies for coping more effectively 
with his various problems of sleep difficulty, depressed 
mood, social isolation, avoidance, intrusive thoughts, 
hypervigilance, nightmares, and anger.  At the time of 
discharge he was given a GAF score of 39/41.  His Axis I 
diagnosis was PTSD.

Additional medical evidence includes the report of a VA 
outpatient visit on October 15, 2004.  Upon presentation, the 
veteran was cooperative.  Hygiene and grooming were 
appropriate.  He was casually dressed.  He displayed moderate 
eye contact.  Affect was mobile and reactive.  Underlying 
anxiety was observed, especially when discussing a 
relationship that had ended three months earlier.  Speech was 
normal in tone and volume.  He was also goal-directed and 
coherent.  The veteran denied any suicidal or homicidal 
ideation.  Thought content was not delusional with no 
evidence of psychosis.  He was alert and properly oriented.  
Memory was grossly intact.  Axis I diagnoses were:  PTSD; 
depressive disorder not otherwise specified; and cyclothymic 
disorder, by history.  He was to return in three months.  He 
was prescribed 150 milligrams of Bupropion to be taken twice 
daily.  He was given a GAF score of 65.

Additional pertinent evidence includes a report of a late 
October 2004 psychosocial assessment and employability 
evaluation.  It was noted the veteran last worked in early 
2003 at which time he sustained an injury when he was hit in 
the head and neck region.  The examiner stated he did not 
possess any transferable skills to sedentary work.  

The examiner reviewed medical records, including the 
aforementioned reports of hospitalization by VA in April 2004 
and August 2004.  It was noted the veteran was currently 
receiving treatment at the Toledo VA Clinic.

Numerous symptoms were reported, including difficulty 
sleeping, periodic nightmares and flashbacks, emotional 
numbing, poor concentration, irritability, anger, 
hypervigilance, and exaggerated startle response.  The 
examiner stated that the following symptoms caused severe 
social, personal, and occupational impairment:  Difficulty 
concentrating and completing tasks in a timely fashion, 
generalized anxiety with 3 to 4 panic attacks a week, short 
and long term memory loss, flashbacks/intrusive thoughts, 
insomnia, overwhelming feelings of anger and sorrow with 
crying spells, withdrawal and isolation, and bouts of severe 
depression.

The veteran was given Axis I diagnoses of chronic, delayed, 
severe PTSD; and substance abuse, in full remission.  There 
was no Axis II diagnosis.  He was given a GAF score of 39.  

The examiner stated that the events of September 11, 2001, 
and the Iraqi War had exacerbated the veteran's 
symptomatology.  Based on her clinical interview and 
observations of the veteran, as well as review of the 
records, it was her professional opinion that he was not a 
viable rehabilitation candidate and was not able to work "at 
any skill or exertional level due to his post-traumatic 
stress disorder."  She acknowledged that there was an on-the-
job injury in early 2003, but she believed the principal 
reason the veteran was unable to work at the present time was 
his severe symptomatology picture associated with his PTSD.  
She indicated that, "based on his education, training, past 
work experience and current level of symptoms, he is not 
employable."

In view of the foregoing, the Board finds it is therefore 
reasonable to conclude that a 100 percent rating is 
reasonably in order for the veteran's PTSD.  He has GAF 
scores that range between 39 and 42, all scores indicative of 
severe psychiatric 


impairment.  The psychiatric impairment attributable to the 
veteran's PTSD most nearly comports with the assignment of a 
100 percent rating.  


ORDER

A disability rating of 100 percent for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


